Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen Announces 2007 Year-End Results MISSISSAUGA, ON, Jan. 16 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS), today reported the results of operations for the fiscal year ended November 30, 2007. All dollar amounts referenced herein are in Canadian dollars unless otherwise noted. At November 30, 2007, our cash and cash equivalents totaled $23.5 million, compared with $30.4 million at November 30, 2006. The change in our cash position resulted mainly from cash used for operations partially offset by cash provided by financing activities. Our net cash used for operations for the three months ended November 30, 2007, was $4.5 million. The net loss for the fourth quarter of 2007 was $6.1 million, or $0.27 per common share. We incurred a net loss for the year ended November 30, 2007 of $28.8 million, or $1.46 per common share, compared with a net loss of $66.4 million, or $7.05 per common share for the same period in 2006. The key drivers of our reduced losses in 2007 are lower research and development expenses as a result of the completion of our phase III clinical programs in 2006, the corporate costs associated with supporting these programs, and a reduction in expenses associated with our senior convertible notes. These reductions in expenses were partially offset by restructuring costs. The difference between cash used in operations and our accounting loss is driven by non-cash items, such as expenses related to our senior convertible notes and stock options, as well as unrealized foreign exchange gains and losses. << Highlights - The results from the phase III ACCLAIM trial of our Celacade(TM) System in patients with chronic heart failure were accepted for publication in The Lancet, a world-leading medical journal. As previously reported by Vasogen, while the trial did not meet its primary endpoint, a key finding from the ACCLAIM trial was a 39% reduction in the risk of death or cardiovascular hospitalizations for a large pre-specified subgroup of patients with NYHA Class II heart failure who received Celacade therapy, compared to patients receiving placebo. - We entered into a collaboration with Grupo Ferrer Internacional, S.A., a leading European pharmaceutical and medical devices company, to commercialize Celacade for the treatment of chronic heart failure in specified countries of the European Union and in certain Latin American countries. In December 2007, Ferrer received initial orders for Celacade in Germany. - The Food and Drug Administration strongly recommended that we conduct a confirmatory study (ACCLAIM-II) in NYHA Class II heart failure patients to support a Pre-market Approval filing for Celacade in the United States. The FDA also recommended that we utilize a Bayesian statistical approach for designing the confirmatory trial as it would allow for the borrowing of statistical power from the ACCLAIM study. This approach has the potential to substantially reduce the number of patients required for a confirmatory study, as well as the cost and duration. - James B. Young, MD, Chairman, Division of Medicine at the Cleveland Clinic Foundation and Medical Director, Kaufman Center for Heart Failure, was appointed the Global Principal Investigator and Chairman of the Steering Committee for ACCLAIM-II. - Chris Waddick, MBA, CMA, was appointed President, CEO, and a Member of the Board of Directors of our Company. Mr. Waddick has held a series of progressive senior management positions at Vasogen over the past twelve years, most recently as Chief Operating Officer and Chief Financial Officer. >> As previously announced, a conference call will be conducted on January 16, 2008, at 4:30 p.m. Eastern Time. The conference call may be accessed by calling 416-641-6142 or 1-866-542-4241 ten minutes prior to the call. An audio web cast of the event will also be available at www.vasogen.com. A re-broadcast of the conference call may be accessed by calling 416-695-5800 or 1-800-408-3053, pass code 3248350 followed by the number sign, and will also be available at www.vasogen.com. About Vasogen: Vasogen is a biotechnology company engaged in the research and commercial development of therapies designed to target the destructive inflammatory process associated with the development and progression of cardiovascular and neurodegenerative disorders. The Company's lead product, the Celacade(TM) System, is designed to activate the immune response to apoptosis - an important physiological process that regulates inflammation. Celacade has received European regulatory approval under the CE Mark for chronic heart failure and is being marketed in the EU by Grupo Ferrer Internacional, S.A.
